Title: To Benjamin Franklin from Pieter Buyck, 7 July 1782
From: Buyck, Pieter
To: Franklin, Benjamin


Son ExellenceGand 7 Juillet 1782
Je prends la Respectueuse liberté de Vous envoier cÿ inclus une lettre que Je Vous prie de faire Remettre à Monsieur Laurens qui Je Suppose Sera encore à Paris au Cas qu’il Soit deja parti ne doutant nullement que Vous ne Sachiez ou il est Je Vous supplie d’avoir La Complaisance de L’enveloper & La lui faire parvenir. Si en Pareille ou toute autre occasion Je puis Vous être de quelque utilité, daignez m’honnorer de Vos cheres Commandemens.
J’espere que ma firme ne Vous est point inconnuë car depuis Le Commencement & durant la presente guerre J’ai Soutenu L’amerique audessus de mes forces & ai derechef Pris des fortes engagemens avec Monsr. Ths. Barclay Consul & Agent General de Nord Amerique presentement a Amsterdam pour Compte du Congres.
J’ai en portefëuille 5 Obligations à la charge de Monsr. Le Commodore Alx. Gillon Authorisé des Etats de Zud Caroline par procuration signée de Messieurs Jn. Neiger & Rawlens Lowndes dont 4 de f. 15000. & une de f. 23000. ensble. f. 83000. Court. d’hollande quel Capital J’ai fourni à Mon dit Sieur Alx. Gillon pour Etre Remboursé Le 2 fevrier 1782. Sur quoi J’ai fait fond & me trouve maintenant en Besoin de gros fond pour L’Execution de nouvelles Entreprises. J’ose donc prendre La Confiance de Vous demender Si Vous ne me pourriez indiquer un moyën pour en placer une partie ou bien Si Vous même ne Voudriez point me faire Le Plaisir d’accepter une ou 2 de Ces obligations pour me Prevaloir sur Vous d’une partie du montant a 3 ou 4 mois de datte en Ce Cas Je Vous Envoirai Celles qu’il Vous plaira de m’ordonner.
J’Espere que Vous me fera La grace de m’honnorer de Votre Reponse, ayant celui d’Etre avec le plus profond Respect De Son Exellence Le plus humble & Plus Obëissant Serviteur
Pr. Buyck

A Monsieur Doctor franklyn ministre Plenepetre des Etats unis de L’amerique Septentrionnal A Paris
 
Notation: Buyck 7. Juillet 1782.
